12-3089-cv
Lynch v. City of New York



                            UNITED STATES COURT OF APPEALS

                                  FOR THE SECOND CIRCUIT
                                     ________________

                                     August Term, 2012

                 (Argued: May 16, 2013        Decided: November 15, 2013)

                                   Docket No. 12-3089-cv
                                    ________________

    PATRICK J. LYNCH, as President of the Patrolmen’s Benevolent Association of the
    City of New York, Inc., PATROLMEN’S BENEVOLENT ASSOCIATION OF THE CITY OF
                                   NEW YORK, INC.,

                                                        Plaintiffs-Appellants,
                                           —v.—

      THE CITY OF NEW YORK, NEW YORK CITY POLICE DEPARTMENT, RAYMOND W.
        KELLY, Police Commissioner of the New York City Police Department,

                                                        Defendants-Appellees.
                                     ________________
Before:
                   RAGGI and STRAUB, Circuit Judges, COGAN, District Judge*
                                    ________________

         Appeal from an award of summary judgment to defendants on plaintiffs’

Fourth Amendment challenge to the New York City Police Department’s policy


*
 The Honorable Brian M. Cogan, of the United States District Court for the
Eastern District of New York, sitting by designation.
                                              1
of administering a breathalyzer test to any officer who discharges a firearm

resulting in death or personal injury. Plaintiffs challenge the district court’s

determination that the policy is constitutionally reasonable under the “special

needs” doctrine, arguing that the policy does not serve a primary purpose

distinct from normal criminal law enforcement, and, even if it did, that any

special needs are sufficiently outweighed by officers’ privacy interests as to

preclude warrantless, suspicionless breathalyzer testing.

      AFFIRMED.
                                ________________

            EILEEN PENNER (Andrew L. Frey, Mayer Brown LLP, New York,
                  New York; Michael T. Murray, Michael T. Murray &
                  Associates, P.C., New York, New York, on the brief), Mayer
                  Brown LLP, Washington, D.C., for Appellants Patrick J. Lynch
                  and Patrolmen’s Benevolent Association of the City of New York,
                  Inc.

            JANE L. GORDON (Edward F.X. Hart, Alan Schlesinger, on the brief), of
                  Counsel, for Michael A. Cardozo, Corporation Counsel of the
                  City of New York, New York, New York, for Appellees The City
                  of New York, New York City Police Department and Raymond W.
                  Kelly.
                               ________________

REENA RAGGI, Circuit Judge:

      Plaintiffs, the Patrolmen’s Benevolent Association of the City of New York,

Inc., a union representing New York City’s 35,000 police officers (except certain

                                        2
ranks of detective), and its President, Patrick J. Lynch, appeal from an award of

summary judgment entered on June 28, 2012, in the United States District Court

for the Southern District of New York (George B. Daniels, Judge) in favor of

defendants, the City of New York, the New York City Police Department, and

Police Commissioner Raymond W. Kelly (collectively, the “NYPD”), on

plaintiffs’ Fourth Amendment challenge to NYPD Interim Order 52 (“IO-52”),

which requires the administration of a breathalyzer test to any officer whose

discharge of his firearm within New York City results in death or injury to any

person. See Palladino v. City of New York, 870 F. Supp. 2d 350 (S.D.N.Y. 2012).

The case has previously been before this court. In Lynch v. City of New York

(“Lynch I”), 589 F.3d 94 (2d Cir. 2009), we affirmed the denial of plaintiffs’

motion preliminarily to enjoin the operation of IO-52, concluding that plaintiffs

were unlikely to succeed on the merits of their Fourth Amendment challenge

because IO-52 testing was supported by “special needs.” Id. at 100–05.

      While the district court relied on Lynch I’s special needs analysis in

granting judgment to the NYPD, plaintiffs submit that Lynch I’s rulings do not

control our summary judgment review. See Brody v. Vill. of Port Chester, 345
F.3d 103, 110 (2d Cir. 2003). They argue that the record does not in fact support,



                                        3
much less compel, the conclusion that the primary purpose of IO-52 testing is

special needs distinct from normal criminal law enforcement. In any event,

plaintiffs contend that any such special needs do not sufficiently outweigh

officers’ privacy interests to make warrantless, suspicionless breathalyzer testing

constitutionally reasonable. Even assuming that a panel reviewing a summary

judgment award is free to revisit not only the merits predictions of a prior panel,

but also that panel’s resolution of purely legal issues, we see no reason to depart

from Lynch I’s sound legal analysis of the special needs doctrine. On our own

review of an expanded record as well as relevant precedent, we conclude that

IO-52 testing is reasonable under the special needs doctrine and that plaintiffs’

Fourth Amendment challenge fails as a matter of law. Accordingly, we affirm

the award of summary judgment in favor of the NYPD.

I.    Background

      A.    NYPD Interim Order 52

            1.     Circumstances Giving Rise to IO-52

      IO-52 has its origins in events occurring in Queens, New York on

November 26, 2006, when, during an undercover operation, NYPD officers shot

and killed a man named Sean Bell and wounded two of his companions. In the



                                        4
wake of public criticism, the NYPD convened a Committee for Review of

Undercover Procedures, chaired by Charles V. Campisi, Chief of the NYPD

Internal Affairs Bureau (“IAB”), which is charged with investigating police

misconduct. The Committee ultimately released 19 recommendations, including

a recommendation for mandatory breathalyzer testing of NYPD officers involved

in shootings that resulted in death or personal injury. On September 30, 2007,

the Police Commissioner implemented that recommendation by issuing IO-52,

which sets forth procedures for alcohol testing “when a uniformed member of

the [NYPD], on or off duty, is involved in a firearms discharge within New York

City which results in injury to or death of a person.” IO-52, Joint Appendix

(“J.A.”) 45.1

                2.   Stated Purpose of IO-52

       The stated purpose of IO-52 is “[t]o ensure the highest levels of integrity at

the scene of police involved firearms discharges which result in injury to or

death of a person.” IO-52, J.A. 45. As explained further by Chief Campisi in

opposing plaintiffs’ motion for a preliminary injunction, IO-52 serves (1) to


1 In February 2011, the NYPD replaced IO-52 with Patrol Guide Procedure No.
212-109, which is substantially identical to IO-52 in all aspects relevant to this
litigation. Like the parties, we refer to the challenged policy throughout this
opinion by its original designation.
                                         5
protect “the integrity of the NYPD”; (2) to protect “the safety of the public and

NYPD officers”; (3) to deter “alcohol intoxication by NYPD who are carrying

firearms”; and (4) to assure “the public that one of the most important and

daunting powers of the police, the power to apply deadly force when necessary,

is not being abused or used by officers who are under the influence of alcohol.”

Campisi Decl. ¶ 70, J.A. 104.

             3.    IO-52 Testing Procedures

       Toward these ends, IO-52 mandates, inter alia, that a Patrol Services

Bureau Duty Captain or Inspector respond to the scene of any police shooting in

New York City resulting in death or personal injury, advise each officer who

discharged a firearm that he will be tested for alcohol consumption, and ensure

that each such officer “remain[s] on the scene when feasible and consistent with

safety (i.e., hospitalization not immediately required)” until an IAB Duty Captain

arrives to administer a portable breathalyzer test. IO-52, J.A. 45.

      Upon arrival, the IAB Duty Captain must administer a breathalyzer test to

each officer who discharged his firearm in a “private setting (e.g., Nearest

Department facility [or] Department auto being used by the supervisor

concerned)” and in “a dignified, respectful fashion.” IO-52, J.A. 46.       If the



                                         6
breathalyzer test, which takes about five minutes to complete, produces a

reading of less than .08—the legal limit for operating a motor vehicle under N.Y.

Veh. & Traf. Law § 1192—IO-52 requires no further testing. If the reading is .08

or greater, however, the officer must be transported to an IAB testing location for

a second, more alcohol sensitive test on an Intoxilyzer machine. That process,

which includes questioning the officer about recent alcohol and drug use, is

recorded on videotape. If the Intoxilyzer reading exceeds .08, the videotape is

provided to the IAB Duty Captain, who follows applicable procedures to

“safeguard [it] for evidentiary purposes.” IO-52, J.A. 46. The IAB Duty Captain

then determines whether the officer is unfit for duty due to intoxication.

             4.    NYPD Alcohol Use Guidelines

      IO-52 testing operates within a larger administrative context addressing

alcohol use by NYPD officers. NYPD Patrol Guide Procedures (“PG”) require

officers to be “fit for duty at all times, except when on sick report.” PG 203–04,

J.A. 111.   Consistent with this requirement, officers are instructed that they

“SHOULD NOT be in possession of their firearms if there is any possibility that

they may become unfit for duty due to the consumption of intoxicants.” Id.

(emphasis in original). NYPD supervisors are authorized and, indeed, obligated



                                         7
to remove firearms from any officer “who appears unfit for duty due to

intoxication.” PG 206–12, J.A. 131. An officer who is “unfit for duty due to

excessive consumption and intoxication from alcohol while armed with a

firearm” is subject to the administrative charge of being “Unfit for Duty While

Armed,” with “strict punitive sanctions” if the charge is sustained at a

disciplinary proceeding. PG 203–04, J.A. 111. An officer’s “misuse of a firearm

while unfit for duty due to excessive consumption of, and intoxication from,

alcohol will result in that [officer’s] termination from the [NYPD].” Id.2

             5.    NYPD Procedures for Investigating Police Shootings

      IO-52 testing also operates within a larger set of procedures whereby the

NYPD investigates every incident in which an officer discharges his firearm

other than at the firing range. See PG 212–29, J.A. 134 (“Firearms Discharge by

Uniformed Member of the Service”); PG 212–53, J.A. 144 (“Command

Responsibilities When a Person Dies or Sustains a Serious Injury in Connection

with Police Activity”).   These procedures require that the initial investigation


2 The NYPD addresses officers’ various problems—including alcohol use—
proactively as well as reactively, maintaining a confidential counseling program
that interviewed approximately 600 officers from 2005–07, the years immediately
prior to IO-52’s implementation. During that same time period, between 10 and
16 off-duty officers were arrested each year for drunk driving. Four police
suicides during that period were linked in some way to alcohol use.
                                         8
into a police shooting be conducted by an NYPD officer with the rank of captain

or higher, who must prepare a narrative report of the relevant events, which may

or may not also contain a preliminary evaluation of whether the shooting

comported with NYPD guidelines and a recommendation as to possible

corrective or disciplinary action.    At the same time, procedures require the

shooting site to be treated in the same manner as a crime scene. As explained by

Chief Campisi, this is done “to assure the public and the NYPD’s own officers

that the truth of the shooting will be brought out and appropriate actions taken,”

Campisi Decl. ¶ 45, J.A. 99, and because “whether criminal charges against

anyone will result cannot be determined until the investigation is completed,” id.

¶ 33, J.A. 96.

       Within 90 days of the shooting, or as soon as possible thereafter, a

commanding       officer   must   complete   a   final   report   of   findings   and

recommendations, including therein the Medical Examiner’s report (if

applicable), a ballistics report, a summary of the shooting officer’s statements,

and any applicable IAB, District Attorney, or grand jury findings. The matter is

then reviewed further first by the Borough Firearms Discharge Advisory Board

and then by the Chief of the Department’s Firearms Discharge Review Board to



                                         9
decide what action, if any, should be taken.       Such action may provide for

“additional training,” “disciplin[e],” or, “in relatively rare circumstances,”

criminal prosecution. Id. ¶ 46, J.A. 99.

             6.    Reported Frequency and Perceptions of IO-52 Testing

      Plaintiffs submit that since the 2007 implementation of IO-52, NYPD

officers have been subjected to IO-52 breath testing on approximately 15 to 20

occasions. No tested officer has exceeded the .08 threshold on Intoxilyzer testing,

nor has any officer been criminally charged in connection with the shootings at

issue. Nevertheless, plaintiffs have submitted affidavits from some of the tested

officers stating that they found IO-52 testing burdensome, embarrassing,

stressful, and degrading. These same officers, like all their NYPD counterparts,

are subject to periodic, and even random, drug testing throughout their NYPD

careers.

      B.     Prior Proceedings

      Plaintiffs initially moved for a preliminary injunction barring IO-52 testing

during the pendency of this case. The district court denied the motion, finding

that plaintiffs were unlikely to succeed on the merits of their Fourth Amendment

claim because the challenged warrantless testing was supported by special needs



                                           10
unrelated to crime control. See Palladino v. City of New York, No. 07-CV-9264

(GBD), 2008 WL 4539503 (S.D.N.Y. Sept. 30, 2008). Affirming that decision in

Lynch I, this court concluded that IO-52 testing serves multiple purposes.

      First, it facilitates “personnel management” by allowing the NYPD quickly

to identify and discipline or remove from duty officers who clearly violated

NYPD policy by firing their guns while intoxicated. Lynch I, 589 F.3d at 101. It

also serves this purpose by providing an added deterrent for officers who might

consider carrying their firearms while under the influence of alcohol, alerting

them that such misconduct is particularly apt to be discovered in the event of a

shooting. See id.

      Second, IO-52 testing “promot[es] the NYPD’s reputation among New

York City residents” by showing that the NYPD takes its alcohol and firearms

policies seriously. Id. Indeed, Lynch I observed that this purpose is as well

served by test results showing that the officer was not under the influence of

alcohol—the more common occurrence—as by results showing inebriation. See

id. (“[W]hen an officer fires his or her gun while not under the influence of

alcohol, a breathalyzer test assures the public that the officer was fit for duty

when he or she chose to fire.” (emphasis in original)).



                                        11
      Third, IO-52 testing serves criminal law enforcement because “to the extent

that a police officer commits a crime by firing his or her gun, the NYPD is

charged with investigating that crime, and the breathalyzer program is meant to

be one investigatory tool at the NYPD’s disposal.” Id. at 102.

      In light of these multiple purposes, Lynch I identified the “critical

question” for special needs analysis to be whether criminal law enforcement was

the “‘primary purpose’” of IO-52. Id. (quoting City of Indianapolis v. Edmond,

531 U.S. 32, 48 (2000) (emphasis added in Lynch I)). Concluding that it was not,

and that personnel management/public confidence purposes predominated,

Lynch I ruled that plaintiffs were unlikely to succeed on their Fourth

Amendment challenge in light of these special needs.        In so ruling, Lynch I

clarified that “the mere fact that crime control is one purpose—but not the

primary purpose—of a program of searches does not bar the application of the

special needs doctrine.” Id. (emphasis in original).

      Proceeding to evaluate the reasonableness of IO-52 testing by balancing

the government’s special needs against officers’ privacy interests, Lynch I

determined that (1) NYPD officers have a “diminished expectation of privacy

when it comes to carrying and using firearms,” (2) IO-52 breathalyzer testing was



                                        12
minimally intrusive, (3) the NYPD’s need to regulate the use of alcohol by armed

officers authorized to use deadly force is “manifest,” and (4) IO-52

“straightforwardly addresses” that need. Id. at 103–04 (internal quotation marks

omitted).   Accordingly, because the NYPD’s special need to conduct IO-52

testing outweighed the privacy interests advanced by plaintiffs, Lynch I affirmed

the district court’s denial of a preliminary injunction. See id. at 104.

      Further discovery ensued on remand, followed by the parties’ cross-

motions for summary judgment. Relying on Lynch I’s analysis of special needs,

the district court concluded as a matter of law that IO-52 testing is

constitutionally reasonable and, therefore, granted the NYPD’s motion for

summary judgment, and denied plaintiffs’ parallel motion. See Palladino v. City

of New York, 870 F. Supp. 2d at 352–57.

      Plaintiffs timely appealed.

II.   Discussion

      We review an award of summary judgment de novo, construing the

evidence in the light most favorable to the non-moving party. See Dickerson v.

Napolitano, 604 F.3d 732, 740 (2d Cir. 2010).         We will affirm an award of

summary judgment only where there is no genuine issue of material fact, and the



                                          13
moving party is entitled to judgment as a matter of law. See id.; Fed. R. Civ. P.

56(a). This is such a case.

      A.     The “Special Needs” Doctrine

      The Fourth Amendment, applicable to the states through the Fourteenth

Amendment, see Elkins v. United States, 364 U.S. 206, 213 (1960), states that the

“right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause,” U.S. Const. amend IV. The

challenged IO-52 breath testing undoubtedly effects searches subject to the

Fourth Amendment. See Maryland v. King, 133 S. Ct. 1958, 1969 (2013) (stating

that breathalyzer test, which requires production of lung breath for chemical

analysis, is search subject to Fourth Amendment (citing Skinner v. Ry. Labor

Execs.’ Ass’n, 489 U.S. 602, 616 (1989))). Thus, IO-52 testing must satisfy the

Fourth Amendment’s “reasonableness” requirement.            Id. (collecting cases

holding that “ultimate measure of the constitutionality of a governmental search

is reasonableness”) (internal quotation marks and citation omitted).

      “Where a search is undertaken by law enforcement officials to discover

evidence of criminal wrongdoing, . . . reasonableness generally requires the



                                       14
obtaining of a judicial warrant” supported by probable cause. Vernonia Sch.

Dist. 47J v. Acton, 515 U.S. 646, 653 (1995); see Skinner v. Ry. Labor Execs.’ Ass’n,
489 U.S. at 619 (stating that “[i]n most criminal cases” reasonableness demands

“procedures described by the Warrant Clause of the Fourth Amendment”);

Nicholas v. Goord, 430 F.3d 652, 660 (2d Cir. 2005). Even when the warrant

requirement is excused, “some quantum of individualized suspicion” is

preferred to find a search reasonable.        Maryland v. King, 133 S. Ct. at 1969

(internal quotation marks omitted).       Nevertheless, “neither a warrant nor

probable cause, nor, indeed, any measure of individualized suspicion, is an

indispensable component of reasonableness in every circumstance.” National

Treasury Emps. Union v. Von Raab, 489 U.S. 656, 665 (1989); accord Maryland v.

King, 133 S. Ct. at 1969 (“Fourth Amendment imposes no irreducible

requirement of [individualized] suspicion.” (citation omitted)).       Warrantless,

even suspicionless, searches can be constitutionally reasonable where “special

needs, beyond the normal need for law enforcement,” are present. Skinner v. Ry.

Labor Execs.’ Ass’n, 489 U.S. at 619; see National Treasury Emps. Union v. Von

Raab, 489 U.S. at 665; United States v. Amerson, 483 F.3d 73, 80–81 (2d Cir. 2007).

What generally distinguishes a non-law enforcement need as “special” for



                                         15
Fourth Amendment purposes is its “incompatibility with the normal

requirements of a warrant and probable cause, and, especially, the corollary that

the nature of the search involved greatly attenuates the risks and harms that the

warrant and probable cause requirements are intended to protect against.”

United States v. Amerson, 483 F.3d at 82.

      As this precedent suggests, the “special needs” category of constitutionally

permissible warrantless, suspicionless searches is “closely guarded.” Chandler

v. Miller, 520 U.S. 305, 309 (1997); accord Cassidy v. Chertoff, 471 F.3d 67, 75 (2d

Cir. 2006). Thus, to ascertain whether a search program serves special needs

beyond normal criminal law enforcement, a court must conduct a “close review

of the scheme at issue” in light of “all the available evidence” to determine its

“primary purpose.”     Ferguson v. City of Charleston, 532 U.S. 67, 81 (2001)

(internal quotation marks omitted); see also City of Indianapolis v. Edmond, 531
U.S. at 43 (stating particular reluctance “to recognize exceptions to the general

rule of individualized suspicion where governmental authorities primarily

pursue their general crime control ends” (emphasis added)).

      Primary purpose is determined by reference to the “immediate objective”

of the challenged search program, not its “ultimate goal.” Ferguson v. City of



                                        16
Charleston, 532 U.S. at 82–83. Thus, in Ferguson, the Supreme Court ruled that

even if the ultimate objective of a challenged drug testing program of pregnant

women was to promote the health of those women and the children they bore,

such warrantless testing did not fall within the special needs doctrine because its

immediate objective was to gather evidence of unlawful drug use in order to use

threats of arrest and prosecution as the means to force women who tested

positive into treatment. See id. at 82–84. By contrast, in Illinois v. Lidster, 540
U.S. 419 (2004), where the immediate objective of a challenged checkpoint was to

solicit help from motorists who might have seen a fatal hit-and-run accident, the

Supreme Court found such warrantless seizures supported by special needs even

though the authorities’ ultimate object was to identify and prosecute the driver

who caused the accident. See id. at 424 (recognizing that prohibition on searches

conducted pursuant to “general interest in crime control” does “not refer to

every law enforcement objective,” but only to normal law enforcement (internal

quotation marks omitted)).

      Relying on Lidster, this court has employed the special needs doctrine to

uphold state and federal laws requiring convicted felons to provide DNA

samples in order to create databases “to assist in solving crimes should the



                                        17
investigation of such crimes permit resort to DNA testing of evidence.” Nicholas

v. Goord, 430 F.3d at 668 (upholding New York State law); see United States v.

Amerson, 483 F.3d at 81–83 (upholding federal law). While recognizing that the

ultimate objective in creating DNA databases is to solve crimes, see Nicholas v.

Goord, 430 F.3d at 669 (“DNA samples may eventually help law enforcement

identify the perpetrator of a crime.”), this court nevertheless found the

warrantless testing supported by special needs because the samplings were not

undertaken for the investigation of a particular crime, provided no evidence of

wrongdoing in and of themselves, and served an important government interest

in obtaining a reliable record of felons’ identities. Nicholas v. Goord, 430 F.3d at

668–69; accord United States v. Amerson, 483 F.3d at 81–82; cf. Maryland v. King,
133 S. Ct. at 1970–75 (upholding DNA searches conducted following arrest for

specified felony crimes without specifically relying on special needs doctrine).

      The identification of special needs does not, by itself, mean that it is

constitutionally reasonable to conduct such searches in the absence of a warrant

or individualized suspicion. That conclusion requires a further finding that the

interests served by the special needs outweigh the privacy interests at stake. See




                                        18
United States v. Amerson, 483 F.3d at 83; see also Maryland v. King, 133 S. Ct. at

1969.

        B.    IO-52 Testing Is Constitutionally Reasonable Under the Special
              Needs Doctrine

        When we apply these principles to this case, the record compels the

following conclusions.

        First, it is evident that IO-52 testing is conducted to determine an officer’s

sobriety at the time he discharged his firearm. Sobriety is a fitness-for-duty

condition of employment with the NYPD. Thus, a sobriety determination serves

special needs distinct from criminal law enforcement, specifically, personnel

management of, and maintaining public confidence in, the NYPD. Indeed, these

needs must be served in every police shooting case, without regard to whether

the shooting implicates the criminal laws, which most police shootings, in fact,

do not.

        Second, the NYPD’s interest in these special needs is not compatible with

the warrant requirement applicable to criminal investigations.

        Third, the NYPD’s interest in these special needs sufficiently outweighs

the privacy interests of tested police officers as to render warrantless,

suspicionless IO-52 testing constitutionally reasonable.

                                          19
              1.   Primary Purpose

      Plaintiffs maintain that the district court erred in finding that the NYPD

had conclusively proved normal law enforcement not to be the primary purpose

of IO-52 testing. Indeed, plaintiffs contend that law enforcement is the central

and indispensable feature of IO-52 testing. The record does not admit such a

conclusion.

      IO-52 testing determines sobriety. In the case of a police officer who has

just discharged his or her firearm, the immediate object of such a mandatory

sobriety determination is not criminal law enforcement as plaintiffs assert.

Indeed, nothing in the record indicates that IO-52 testing is premised on any

assumption that every time a police officer discharges his firearm causing death

or personal injury he commits a crime. Cf. Nicholas v. Goord, 430 F.3d at 675

(noting “usual law-enforcement circumstance” where search is “motivated by

suspicion that the person being searched was involved in any unsolved crime”).

Nor does IO-52 testing itself indicate criminal behavior.     The ingestion of

alcohol—unlike the ingestion of illegal drugs, for which police officers are

routinely tested—is not, after all, criminally proscribed. Moreover, an officer

whose breathalyzer results are above .08 may well have discharged his firearm



                                      20
lawfully, for example, to stop a life-threatening crime.3 Meanwhile, an officer

with test results below .08 may have discharged his firearm unlawfully, for

example, to commit premeditated murder. In short, even if IO-52 test results

might ultimately provide evidence relevant to a criminal prosecution—

something that has never occurred to date—the record does not here admit a

conclusion that the immediate object of IO-52 testing is the procurement of

criminal evidence in order to prosecute the police officer in question.         Cf.

Ferguson v. City of Charleston, 532 U.S. at 82 (concluding that immediate

objective of searches was to generate evidence for arrest and prosecution of drug-

abusing mothers).

      Rather, what the record does show is that the immediate purpose of IO-52

testing is personnel management of, and the maintenance of public confidence

in, the NYPD, specifically with respect to officers’ discharge of firearms in

circumstances causing death or personal injury. 4       The Supreme Court has



3 The one officer who registered above .08 on the initial breathalyzer test (though
presumably less than .08 upon further Intoxilyzer testing) was ultimately
commended for his actions in the discharge of his firearm.
4 Plaintiffs contend that Chief Campisi’s declaration as to the purposes of IO-52
merits no weight because it post-dates the Committee of Review’s
recommendation and does not state its reasoning. We disagree. Chief Campisi
chaired the Committee and, therefore, has personal knowledge of the process by
                                        21
specifically recognized a public employer’s regulation of its employees’ conduct

as a special need that can support warrantless, suspicionless testing to ensure

safe and responsible performance of hazardous duties, a conclusion that obtains

without regard to whether the testing occurs before or after any harm actually

occurs and whether the employer is itself involved in law enforcement. See

National Treasury Emps. Union v. Von Raab, 489 U.S. at 679 (recognizing special

need to conduct suspicionless drug testing of Customs employees involved in

drug interdiction or required to carry firearms); Skinner v. Ry. Labor Execs.’

Ass’n, 489 U.S. at 620–21 (recognizing special need to conduct blood and urine

tests of all railroad employees involved in train accidents). Breathalyzer testing

most obviously serves these special needs by promptly revealing whether a

police officer was in compliance with department guidelines respecting alcohol

use and fitness for duty when he discharged his firearm. The NYPD and the

public have an interest in the answer to that question in every police shooting

resulting in death or personal injury, without regard to whether the officer’s

conduct raises any criminal concerns. As this court observed in Lynch I, “when

an officer fires his or her gun while not under the influence of alcohol, a

which it came to recommend the challenged mandatory breathalyzer testing.
Moreover, plaintiffs have adduced no evidence contradicting Chief Campisi’s
assertions.
                                       22
breathalyzer test assures [both supervising officers and] the public that the

officer was fit for duty when he or she chose to fire.” 589 F.3d at 101 (emphasis

in original). At the same time, if an officer fires his gun while intoxicated, IO-52

breath testing provides objective evidence of “a clear violation of NYPD policy,”

allowing for the officer to be “quickly disciplined” or even “removed from

duty,” administrative actions that serve to maintain both an effective police force

and public confidence in that force. Id. (noting that IO-52 testing shows “public

that the NYPD takes seriously its policies regarding alcohol and firearms”).

      IO-52 testing also serves the special needs of personnel management and

public confidence by providing an added deterrent to officers who might

otherwise consider carrying their firearms while unfit for duty due to alcohol.

Plaintiffs submit that deterrence is not the immediate object of IO-52 testing and,

in any event, the infrequency of such testing makes it an ineffective means of

detecting and deterring excessive alcohol use by police officers. The argument is

unconvincing.    While deterrence is generally achieved in the long run, the

immediacy of that objective to NYPD personnel management and public

confidence needs is evident from the fact that the policy alerts every police

officer and the public that IO-52 testing will be conducted, without exception,



                                        23
every time an officer discharges his firearm causing death or personal injury. As

the Supreme Court has observed in recognizing deterrence as a special need

supporting the suspicionless testing of railroad employees after train accidents,

policies alerting “employees in safety-sensitive positions [that] they will be tested

upon the occurrence of a triggering event, the timing of which no employee can

predict with certainty, . . . significantly increase the deterrent effect of the

administrative penalties associated with the prohibited conduct, concomitantly

increasing the likelihood that employees will forgo using drugs or alcohol while

subject to being called for duty.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. at

630 (internal citation omitted).

      Thus, both by promptly determining whether officers who discharged

their firearms were in compliance with NYPD fitness-for-duty requirements and

by deterring officers generally from carrying firearms when not sober, IO-52

testing serves personnel management and public confidence needs distinct from

normal law enforcement.5


5 The special need of public employers to conduct deterrent testing of employees
engaged in safety-sensitive tasks, see Skinner v. Ry. Execs.’ Ass’n, 489 U.S. at 620,
even without a documented record of abuse, see National Treasury Emps. Union
v. Von Raab, 489 U.S. at 668 (upholding drug testing of Customs officials without
any documented history of drug abuse, in part, because of their performance of
safety-sensitive tasks), does not necessarily extend to non-employment contexts,
                                         24
      Plaintiffs nevertheless contend that Ferguson v. City of Charleston, 532
U.S. at 84, precludes a finding of special needs when, as in the case of IO-52

testing, there is “extensive involvement of law enforcement officials at every

stage” of the program. This argument overlooks important distinctions between

Ferguson and this case. Specifically, Ferguson did not arise in an employment

context, much less one where the tested employees occupied safety-sensitive

positions. Further, as we have already explained supra at 16–17, the immediate

purpose of the testing program at issue in Ferguson was the “arrest and

prosecution” of the pregnant women who tested positive for drugs. Id. (internal

quotation marks omitted). It was in that context that the Court concluded that

extensive law enforcement involvement in drug testing by a public hospital

precluded a finding of special need. Id. at 85–86.

      Here, the immediate object of IO-52 testing is not to arrest or prosecute the

police officer who discharged his firearm but, rather, to confirm—for his

employer and the public—that the officer was fit for duty when he fired his gun.

While every IO-52 test to date has provided such confirmation of fitness, if the

results were otherwise, they would provide the objective ground necessary for


see Chandler v. Miller, 520 U.S. at 322 (striking down drug testing of candidates
for state office in absence of demonstrated need for deterrence).
                                        25
the employer to order appropriate administrative discipline.        Positive results

would not, however, necessarily support criminal prosecution. Thus, while the

NYPD certainly controls IO-52 testing, it does so first and foremost as the public

employer responsible for overseeing its officers’ use of authorized firearms and

for assuring the public of that oversight.

      In urging otherwise, plaintiffs emphasize that the language of IO-52

identifies its purpose as to “ensure the highest levels of integrity at the scene” of

police shootings, IO-52, J.A. 45 (emphasis added), that the NYPD employs the

same procedures with respect to the site of police shootings as it employs at

crime scenes, and that Chief Campisi acknowledged that police shooting sites are

treated as crime scenes “to ensure prosecution,” Campisi Decl. ¶ 45, J.A. 99.

When reviewed in context of the record as a whole, however, these facts cannot

support a conclusion that the NYPD’s immediate purpose in using certain

criminal procedures at the site of a police shooting—much less its immediate

purpose in mandating breathalyzer testing—is to solve a crime. Rather, the

record indicates that the immediate objective of these practices is to assure the

public that every investigation into a police shooting is conducted with the

greatest rigor.   Id. ¶¶ 33, 70, J.A. 99, 104.     Such assurance is essential to



                                         26
maintaining public confidence that police officers, armed and authorized to use

deadly force, do so consistently not only with the law but also with NYPD

training and guidelines.       Indeed, the immediate importance of rigorous

investigation to ensuring public confidence in the NYPD rests not on the fact that

in rare instances police officers may be prosecuted for discharging their firearms

but on the fact that in the vast majority of cases they will not be prosecuted.

Thus, the full record demonstrates that ensuring the “integrity at the scene,” as

that phrase is used in IO-52, serves the immediate purpose of promoting public

confidence in the overall investigation, not of conducting regular, routine law

enforcement.

      In sum, the record compels the conclusion that the primary, i.e.,

immediate, purpose of IO-52 testing is personnel management and the

maintenance of public confidence in the NYPD, needs present in every shooting

case and distinct from normal law enforcement objectives to solve crimes and

prosecute their perpetrators. In these circumstances, the possibility that IO-52

test results might ultimately be used as evidence in a criminal prosecution does

not take the case out of the special needs doctrine. See Illinois v. Lidster, 540 U.S.
27
at 423–27; United States v. Amerson, 483 F.3d at 80–83; Nicholas v. Goord, 430
F.3d at 667–69.

            2.     Incompatibility of the Identified Special Needs with the
                   Warrant Requirement

      For non-law enforcement objectives to qualify as “special needs,” a court

must conclude that those needs are incompatible with the usual warrant and

probable cause requirements and “not needed to prevent the mischief” that those

requirements “are designed to prevent.” United States v. Amerson, 483 F.3d at

82 (internal quotation marks omitted) (emphasis added).           In making that

determination, we start with the Supreme Court’s observation that “[a] warrant

serves primarily to advise the citizen that an intrusion is authorized by law and

limited in its permissible scope and to interpose a neutral magistrate between the

citizen and the law enforcement engaged in the often competitive enterprise of

ferreting out crime.” National Treasury Emps. Union v. Von Raab, 489 U.S. at

667 (internal quotation marks omitted). Thus, the Court has held that where “the

circumstances justifying toxicological testing and the permissible limits of such

intrusions are defined narrowly and specifically” and “are well known to

covered employees,” there is little need for a warrant. Id. (alteration and internal

quotation marks omitted).      Indeed, that conclusion is most apt when the

                                        28
challenged testing is mandatory and admits no exercise of discretion.          See

Maryland v. King, 133 S. Ct. at 1969 (“The need for a warrant is perhaps least

when the search involves no discretion that could properly be limited by the

interpolation of a neutral magistrate between the citizen and the law

enforcement officer.”) (internal quotation marks omitted); United States v.

Amerson, 483 F.3d at 82 (observing that lack of discretion removes “significant

reason for warrants—to provide a check on the arbitrary use of power”).

      The circumstances triggering mandatory IO-52 testing are narrowly and

specifically defined. IO-52 applies only when (1) an on- or off-duty NYPD officer

discharges his firearm (2) within the City of New York (3) resulting in death or

injury to a person. When these circumstances are present, IO-52 mandates that

an IAB Duty Captain respond to the scene of the shooting and administer a

standardized breathalyzer test to each officer who discharged his firearm. The

policy affords the IAB Duty Captain no discretion in determining whether to

administer the test; he must do so. Moreover, as is evident from the very fact of

this lawsuit, brought by the union representing the vast majority of NYPD

officers, officers are aware that they are subject to such mandatory testing. Thus,

here, “a warrant would provide little or nothing in the way of additional



                                        29
protection of personal privacy” to NYPD officers.       National Treasury Emps.

Union v. Von Raab, 489 U.S. at 667. “Indeed, in light of the standardized nature”

of IO-52 testing, and the “‘minimal discretion vested in those charged with

administering the program, there are virtually no facts for a neutral magistrate to

evaluate.’” Maryland v. King, 133 S. Ct. at 1970 (quoting Skinner v. Ry. Labor

Execs.’ Ass’n, 489 U.S. at 622).

      The Supreme Court has further recognized that “the government’s interest

in dispensing with the warrant requirement is at its strongest when, as here, the

burden of obtaining a warrant is likely to frustrate the governmental purpose

behind the search.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. at 623 (internal

quotation marks omitted). Because “alcohol and other drugs are eliminated from

the bloodstream at a constant rate, . . . breath samples taken to measure whether

these substances were in the bloodstream when a triggering event occurred must

be obtained as soon as possible.” Id. (internal citation omitted). Thus, a delay

associated with obtaining a warrant could negatively affect the probative value

of breathalyzer test results, undermining the NYPD’s ability both to manage its

personnel effectively and to assure the public that it is doing so.        See id.

(observing that delay in procuring warrant “may result in the destruction of



                                        30
valuable evidence”); see also Missouri v. McNeely, 133 S. Ct. 1552, 1560 (2013)

(observing that “because an individual’s alcohol level gradually declines soon

after he stops drinking, a significant delay in testing will negatively affect the

probative value of the results”).6

      Accordingly, we conclude that the primary non-law enforcement

objectives of IO-52 testing—personnel management of and public confidence in

the NYPD—are properly deemed “special needs” in that they are incompatible

with the general warrant/individualized suspicion requirements and, further,

that the mandatory, narrow, and specific nature of IO-52 testing greatly

ameliorates the mischief that the warrant/individualized suspicion requirements

were designed to prevent.


6 McNeely made this observation in a criminal case, not one presenting special
needs distinct from law enforcement. In that context, it concluded that
metabolization of alcohol in the bloodstream does not establish “a per se
exigency that justifies an exception to the Fourth Amendment’s warrant
requirement for nonconsensual blood testing in all drunk-driving cases.” 133
S. Ct. at 1556. Rather, exigency would have to be determined “case by case based
on the totality of the circumstances.” Id. Contrary to plaintiffs’ assertion,
however, McNeely does not demonstrate that a warrant or individualized
suspicion is required in cases presenting special needs apart from law
enforcement. Indeed, McNeely cited approvingly to Skinner in observing that
“medically drawn blood tests are reasonable in appropriate circumstances,” id. at
1565, and nowhere questioned Skinner’s conclusion that insistence on the
warrant requirement would frustrate the suspicionless testing regime at issue in
that special needs case.
                                       31
            3.     Reasonableness

      The fact that a challenged search program is supported by special needs

does not, by itself, establish the reasonableness of searches conducted

thereunder. See Illinois v. Lidster, 540 U.S. at 83. That determination can only be

made through a “context-specific” assessment of the special needs as weighed

against the privacy interest affected. Chandler v. Miller, 520 U.S. at 314; accord

United States v. Amerson, 483 F.3d at 83. This court has traditionally conducted

that assessment by reference to three factors: “(1) the nature of the privacy

interest involved; (2) the character and degree of the governmental intrusion; and

(3) the nature and immediacy of the government’s needs, and the efficacy of its

policy in addressing those needs.” Cassidy v. Chertoff, 471 F.3d at 75 (internal

quotation marks omitted); accord United States v. Amerson, 483 F.3d at 83–84.

Plaintiffs submit that the balance tips in their favor and, thus, IO-52 testing is

constitutionally unreasonable. We conclude, however, that the pertinent factors

all weigh in favor of the NYPD.

      First, because NYPD officers are authorized to carry firearms and to use

deadly force, they have a diminished expectation of privacy in employer testing

that ensures their fitness for duty. The Supreme Court has generally recognized



                                        32
that the “‘operational realities of the workplace may render entirely reasonable

certain work-related intrusions by supervisors and co-workers that might be

viewed as unreasonable in other contexts.’” Maryland v. King, 133 S. Ct. at 1978

(quoting National Treasury Emps. Union v. Von Raab, 489 U.S. at 671). With

particular reference to public employees required to carry firearms in the line of

duty, the Court has held that, “[b]ecause successful performance of their duties

depends uniquely on their judgment and dexterity, these employees cannot

reasonably expect to keep from [their employers] personal information that bears

directly on their fitness.” National Treasury Emps. Union v. Von Rabb, 489 U.S.

at 672; see id. at 671 (observing that public should not have to bear the risk that

armed officers may employ deadly force while suffering “from impaired

perception and judgment”). Thus, plaintiffs cannot claim that police officers who

actually discharge their firearms, causing death or personal injury, have a strong

privacy interest in avoiding IO-52 testing to confirm their fitness for duty.

      Second, the nature of the challenged intrusion, breath testing, is one that

the Supreme Court has recognized not to “implicate[] significant privacy

concerns.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. at 626; see Maryland v.

King, 133 S. Ct. at 1969 (“The fact that an intrusion is negligible is of central



                                         33
relevance to determining reasonableness.”).        Such tests are obviously less

invasive than blood sampling, in that they “do not require piercing the skin and

may be conducted safely outside a hospital environment and with a minimum of

inconvenience or embarrassment.” Skinner v. Ry. Labor Executives Ass’n, 489
U.S. at 625. Breath tests are also less invasive than urine tests, which may require

observation of a function “traditionally shielded by great privacy.” Id. at 626.

      In urging us nevertheless to weigh this factor in their favor, plaintiffs rely

on affidavits submitted by police officers subjected to IO-52 testing who state

that the tests were degrading and traumatic, especially in the immediate

aftermath of a shooting. Plaintiffs fail, however, to explain why IO-52 testing is

any more traumatic or intrusive than the drug, urine, and blood testing of

railroad employees following train accidents that the Supreme Court held

minimally intrusive in Skinner. See id. IO-52 specifically instructs that the initial

breathalyzer test be performed in a “private setting” and in a “dignified,

respectful fashion.” IO-52, J.A. 46. There is no record basis to think that a five-

minute breath test conducted under such circumstances imposes a significant

burden on officers.7 Nor does the record indicate that IO-52 testing “threaten[s]


7Plaintiffs do not contend that a subsequent Intoxilyzer test is any more intrusive
than the five-minute breathalyzer test. In any event, Intoxilyzer testing is
                                         34
the safety or health” of the officers tested. Maryland v. King, 133 S. Ct. at 1979

(identifying physical danger as “crucial factor” when “analyzing magnitude of

intrusion” (internal quotation marks omitted)). IO-52 requires officers to remain

at the scene of the shooting for breathalyzer testing only when “consistent with

safety.” IO-52, J.A. 45.   Plaintiffs’ identification of a single incident when

hospitalized officers were allegedly denied water prior to the administration of

the breathalyzer test is insufficient to admit an inference that IO-52 testing so

inherently jeopardizes officer safety as to preclude warrantless administration.

In sum, because the intrusion caused by breath testing is negligible, this factor

also weighs in favor of reasonableness.

        Third, the NYPD’s need promptly to confirm that officers who discharged

firearms were then fit for duty is manifest, and IO-52 directly addresses that

need.    NYPD officers “who may use deadly force plainly ‘discharge duties

fraught with such risks of injury to others that even a momentary lapse of

attention can have disastrous consequences.’” National Treasury Emps. Union v.

Von Raab, 489 U.S. at 670 (quoting Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. at

628)). Thus, as this court stated in Lynch I, “the NYPD’s regulations involving

conducted only after a breathalyzer test provides individual suspicion of
intoxication. Thus, if IO-52 breathalyzer testing is reasonable, so too is
subsequent Intoxilyzer testing.
                                          35
alcohol and firearms are vital to public safety,” 589 F.3d at 104, and the NYPD

has a substantial interest, when officers discharge their firearms, in promptly

confirming for itself and the public that officers were in compliance with those

regulations, as well as in detecting and disciplining officers who were not, see id.

at 101. Indeed, when IO-52 testing promptly eliminates the influence of alcohol

in a police shooting, the NYPD can more readily consider whether any concerns

raised by the shooting suggest the need for other administrative action, such as

better training.   See Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. at 630

(recognizing that negative drug test results for railway employees after train

accident “would help establish the significance of equipment failure, inadequate

training, or other potential causes”).

      Plaintiffs argue that the NYPD was required to show that less-intrusive,

suspicion-based testing was impractical before implementing suspicionless

testing under IO-52. They note that Chief Campisi himself initially supported a

suspicion-based testing policy, although that view was not adopted by the

Committee of Review in recommending mandatory breath testing in all shooting

cases. We need not discuss this point at length because the Supreme Court has

“repeatedly refused to declare that only the least intrusive search practicable can



                                         36
be reasonable under the Fourth Amendment” in the context of special needs.

Vernonia Sch. Dist. 47J v. Acton, 515 U.S. at 663 (internal quotation marks

omitted). Plaintiffs’ complaint is that such a shooting, by itself, provides no basis

for suspecting the individual officer of having fired under the influence of

alcohol. But, as we have observed throughout this opinion, the object of IO-52

testing is not simply to identify officers who discharged their firearms under the

influence of alcohol; it is also to provide police supervisors and the public with

prompt assurance that a shooting officer’s actions were not influenced by

alcohol, i.e., that he was fit for duty when he fired his weapon.           Limiting

breathalyzer testing to officers specifically suspected of intoxication not only fails

effectively to provide such objective evidence of fitness, it effectively “transforms

the [breath testing] process into a badge of shame,” which is not consistent with

the special needs at issue. Id.; see also id. at 664 (observing that suspicion based

testing “would not be better, but worse,” given the special needs at issue).

      The same flaw informs plaintiffs’ contention that IO-52 testing is not

necessary because the NYPD has other equally or more effective means in place

to detect violations of its alcohol policies, for example, observation by fellow

officers trained to detect intoxication.      Such subjective assessments, even by



                                         37
trained officers, are unlikely to inspire the same public confidence as an objective

breath test in determining whether a shooting officer was or was not under the

influence of alcohol. In any event, our task is not to determine whether IO-52 is

“optimally effective, but whether it [is] reasonably so.” Cassidy v. Chertoff, 471
F.3d at 85.

       Having carefully weighed the relevant factors in the specific context of this

case, we conclude that the NYPD’s special need to manage a force of officers

authorized to carry firearms and to use deadly force, as well as its special need to

maintain public confidence in the NYPD, outweigh the privacy interests of a

police officer who has discharged his firearm so as to cause death or personal

injury with respect to undergoing the negligible intrusion of breathalyzer testing.

       Accordingly, we conclude that warrantless, suspicionless IO-52 breath

tests are supported by special needs and constitute reasonable searches under the

Fourth Amendment.       The district court therefore correctly entered summary

judgment in favor of the NYPD.

III.   Conclusion

       To summarize, we conclude that the record compels the following

conclusions:



                                         38
      1. The immediate objectives of IO-52 testing are personnel management of,

and public confidence in, the NYPD.

      2. The identified objectives qualify as “special needs” for purposes of

Fourth Amendment reasonableness review because they are distinct from

normal law enforcement concerns and incompatible with the warrant and

probable cause requirements for law enforcement searches.

      3. The aforementioned special needs greatly outweigh officers’ reduced

expectation of privacy with respect to alcohol testing at the time of any firearms

discharge causing death or personal injury, thereby rendering warrantless,

suspicionless IO-52 testing constitutionally reasonable as a matter of law.

      The district court’s award of summary judgment to the NYPD on

plaintiffs’ Fourth Amendment challenge to IO-52 is AFFIRMED.




                                        39